Exhibit 10.1

AMENDMENT

Texas Capital Bancshares, Inc. (“TCBI”) and George F. Jones, Jr. (“Executive”)
are parties to a Retirement Transition Agreement and Release (the “Agreement”)
dated as of June 11, 2013 (the “Agreement”) providing, among other things, for
Executive to transition his position as President and Chief Executive Officer of
TCBI effective as of December 31, 2013 to his successor (the “Separation Date”).
This amendment agreement (the “Amendment”) is entered into pursuant to the
Agreement

Subject to, and conditioned upon, the execution and delivery by Executive of the
release agreement attached to the Agreement as Exhibit A (the “Release”) within
thirty (30) days of the Separation Date, Section 2(b) of the Agreement provides
that, except as otherwise provided by Section 2(b)(1) and Section 2(b)(3) of the
Agreement, all restricted stock units, stock appreciation rights, or stock
options previously granted to Executive and outstanding as of the Separation
Date will continue to be governed by the terms and conditions of the underlying
award agreements for each such grant, provided, however, that, subject to and
conditioned upon, the execution and delivery by Executive of the Release, TCBI
agreed to:

 

  (a) amend the following restricted stock unit agreements to which Executive
and TCBI are parties (the “RSU Agreements”) to provide that such awards shall
not be forfeited on the Separation Date, and shall continue to vest in
accordance with their terms:

Performance Award Agreement under the Texas Capital Bancshares, Inc. 2010
Long-Term Incentive Plan with respect to 29,535 Performance Units dated
February 21, 2012;

Performance Award Agreement under the Texas Capital Bancshares, Inc. 2010
Long-Term Incentive Plan with respect to 62,959 Performance Units dated
January 10, 2011; and

Performance Award Agreement under the Texas Capital Bancshares, Inc. 2010
Long-Term Incentive Plan with respect to 20,704 Performance Units dated March ,
2013; and

 

  (b) subject to Section 7 of the Agreement, amend that certain Stock
Appreciation Rights Agreement dated April 24, 2006 by and between TCBI and
Executive relating to the appreciation in 5,137 shares of TCBI’s common stock
(the “SAR Agreement”) to provide that such stock appreciation rights shall
remain outstanding, and exercisable until 5 p.m. on April 24, 2016 (or, if
earlier, until the date Executive violates any of the Surviving Provisions (as
defined in Section 7 of the Agreement).

Executive has executed and delivered the Release to TCBI as contemplated by the
Agreement, dated December 31, 2013. Pursuant to Section 4 of the Release
Executive has seven (7) calendar days following the execution of the Release to
revoke his acceptance of the Release (the “Revocation Period”). Neither the
Release nor this Agreement will become effective or enforceable, and the
amendments to the RSU Agreements and SAR Agreement described herein will not
become effective, until after the revocation period has expired without
Executive’s revocation of the Release. The date upon which the Release and this
Amendment become effective and non-revocable by the Executive is referred to in
this Amendment as the Amendment Effective Date. If Executive revokes the Release
within the Revocation Period, this Amendment will become void and of no legal
effect.

Subject to the conditions expressly stated in this Amendment, each of the RSU
Agreements is hereby amended, as of the Amendment Effective Date, to provide
that such awards will not be forfeited on the Separation Date, and shall
continue to vest in accordance with their respective terms. Subject to the
conditions expressly stated in this Amendment, the SAR Agreement is hereby
amended, as of the Amendment Effective Date, to provide that such awards will
not be forfeited on the Separation Date, and such stock appreciation rights
shall remain outstanding, and exercisable until 5 p.m. on April 24, 2016 (or, if
earlier, until the date Executive violates any of the Surviving Provisions (as
defined in Section 7 of the Agreement).



--------------------------------------------------------------------------------

This Amendment shall be binding upon the Company (and its successors and
assigns) and upon Executive and his heirs, spouse, representatives, successors
and assigns. This Amendment shall in all respects be interpreted, enforced, and
governed under the laws of the State of Texas. The Company and Executive agree
that the language on this Amendment shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the Parties. Venue of any litigation arising from this Amendment shall be in a
court of competent jurisdiction in a state or federal court located in Texas.

Should any provision of this Amendment be declared or determined to be illegal
or invalid by any government agency or court of competent jurisdiction, the
validity of the remaining parts, terms or provisions of this Amendment shall not
be affected and such provisions shall remain in full force and effect. This
Amendment may not be waived, modified, amended, supplemented, canceled or
discharged, except by written agreement of the parties hereto. Failure to
exercise and/or delay in exercising any right, power or privilege in this
Amendment shall not operate as a waiver. No waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between or among the parties hereto.

IN WITNESS WHEREOF, TCBI and Executive evidence their agreement to the foregoing
terms and conditions by their signatures.

 

         George F. Jones, Jr.      Larry L. Helm,      Chair of the Board of
Directors of TCBI Date:      Date:

 

2